


110 HCON 150 IH: Expressing gratitude to the people and

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 150
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Rohrabacher
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing gratitude to the people and
		  Government of the Republic of Georgia for their support and commitment in
		  combating Islamist terrorism worldwide and their specific efforts to bring
		  security and stability in Iraq and Afghanistan.
	
	
		Whereas the Republic of Georgia has provided critical
			 assistance and support in the global war against Islamist militants;
		Whereas Georgia has been a member of the Coalition of the
			 Willing in Iraq since its inception in 2003;
		Whereas Georgian President Mikhail Saakashvili recently
			 stated that to help the Iraqi people and Georgia’s coalition partners bring
			 stability and security to Iraq, the 850 Georgian troops currently deployed to
			 Iraq will be increased to exceed 2,000 troops;
		Whereas the additional Georgian troops are reportedly to
			 be deployed by June 2007 along Iraq’s border with Iran to help ensure that
			 weapons from Iran do not reach the hands of extremists who seek to foment
			 sectarian violence and instability in Iraq by targeting Coalition Forces, Iraqi
			 Security Forces, and innocent men, women and children;
		Whereas, on August 23, 2006, Brig. Gen. Michael Barbero,
			 deputy chief of operations of the Joint Staff, stated that the Iranian regime
			 is providing funding, training, and equipment to Shiite militias in
			 Iraq;
		Whereas, on September 28, 2006, Maj. Gen. Richard Zahner,
			 deputy chief of staff for intelligence of the Multinational Force-Iraq (MNF–I),
			 stated that the labels on C–4 explosives found with Shiite militiamen in Iraq
			 prove that the explosives came from Iran, and also stated that only the Iranian
			 military apparatus controls access to such military-grade explosives;
		Whereas, on September 19, 2006, then-CENTCOM Commander,
			 Gen. John Abizaid said that United States forces had found weaponry in Iraq
			 that likely came from Iran, including a dual-warhead rocket-propelled-grenade
			 RPG–29;
		Whereas, on January 31, 2007, the commander of
			 Multinational Corps-Iraq, Lt. Gen. Ray Odierno, said that the United States had
			 traced back to Iran serial numbers of weapons captured in Iraq, which included
			 Katyusha rockets, rocket-propelled grenades, and roadside bombs;
		Whereas, on February 11, 2007, United States military
			 officials provided what they said was specific evidence that Iran had supplied
			 explosively formed projectiles to Shiite militias;
		Whereas the effective policing of the Iran-Iraq border is
			 an integral component to denying the Iranian regime the ability to support
			 terrorists and extremists within Iraq;
		Whereas the contributions by Georgia to the military
			 operations in Afghanistan are also an important component in the war against
			 global terrorism;
		Whereas President Saakashvili also stated that Georgia
			 would be increasing its military commitment in Afghanistan, where approximately
			 100 Georgian troops are presently deployed; and
		Whereas Georgia is a friend and ally of the United States:
			 Now, therefore, be it
		
	
		That Congress—
			(1)expresses its
			 gratitude to the people and Government of the Republic of Georgia for their
			 support and commitment to combating Islamist terrorism worldwide and for their
			 specific efforts in helping to bring security and stability in Iraq and
			 Afghanistan;
			(2)shares the view of
			 the Government of Georgia that the stabilization of Iraq is important to the
			 surrounding region;
			(3)specifically notes
			 and appreciates the efforts by the Georgian contingent in the coalition in Iraq
			 to intercept supplies of arms entering Iraq from Iran; and
			(4)supports the
			 people and Government of Georgia in their pursuit of democratic reforms and
			 economic development.
			
